IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


PENNSYLVANIA MANUFACTURERS'                      : No. 111 MM 2021
ASSOCIATION INSURANCE COMPANY,                   :
                                                 :
                     Petitioner                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
JOHNSON MATTHEY, INC. AND                        :
PENNSYLVANIA DEPARTMENT OF                       :
ENVIRONMENTAL PROTECTION,                        :
                                                 :
                     Respondents                 :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of February, 2022, the Application for Extraordinary Relief

and the Application for Leave to File Reply are DENIED.

      Justice Brobson did not participate in the consideration or decision of this matter.